PER CURIAM.
This is an interlocutory appeal from a temporary restraining order. Such orders are governed by Rule of Civil Procedure 1.610. We reverse. The order was entered without sworn pleadings, affidavits, or evidence. No bond was required. Specifically in violation of subsection (d) of Rule 1.610, the order did not specify the reasons for entry or describe in reasonable detail the act or acts restrained without reference to *785another document. In fact, the order specifically made reference to other documents. The proceedings below were in substantial violation of the Rule, and the temporary restraining order is thus vacated.
ORDER VACATED.
DOWNEY and BERANEK, JJ., concur.
ANSTEAD, J., dissents without opinion.